DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Applicants’ attention is drawn to the fact that the instant claims are directed to the inventions – a method for forming a silicon substrate as represented by claims 1-10, a method for preparing an epitaxial structure as represented by claim 11; currently claim 11 depends on claim 1. An election/restriction requirement may be imposed later if claim 11 is amended to be an independent claim and the claims are amended to introduce additional limitations and directed to be distinct inventions. 
Claim Objections
Claims 1, 4-6 and 11 are objected to because of the following informalities:  
Claim 1 recites “…a boron concentration… a boron concentration…” which should read “…a boron concentration… [[a]] the boron concentration...” 
Claims 4-6 recite “…a boron concentration…” which should read “…[[a]] the boron concentration...” 
Claim 11 recites “…a silicon substrate…” which should read “…[[a]] the silicon substrate...” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “any value of v/G”, and the claim also recites “v/G is less than 0.20 mm2/ (min*K)” and “v/G is less than 0.25 mm2/ (min*K)” which is the narrower statement of the range/limitation; claim 1 recites the broad recitation “any value of v/G” and “v/G is less than 0.25 mm2/ (min*K)”, and the claim also recites “v/G is less than 0.20 mm2/ (min*K)”, which is the narrower statement of the range/limitation; claim 1 recites the broad recitation “a boron concentration of at least about 2.8 x 1018 atoms/cm3”, the claim also recites “a boron concentration of at least about 2.8 x 1018 atoms/cm3 to 5.4 x 1018 atoms/cm3”, “a boron concentration of at least about 5.4 x 1018 atoms/cm3 to 8.0 x 1018 atoms/cm3” and “a boron concentration of at least about 8.0 x 1018 atoms/cm3” which is the narrower statement of the range/limitation; The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The preamble of claim 1 is directed to a method for forming a silicon substrate. The method requires the steps of “adding an initial charge… heating the crucible… adding boron… contacting a silicon seed crystal… withdrawing the silicon seed crystal… cooling the segment…”.  However, it is not clear how the main body of the claimed steps are related to this method for forming a silicon substrate. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “when the segment has a boron concentration from 2.8 x 1018 atoms/cm3 to 5.4 x 1018 atoms/cm3, (i) a growth velocity, v, and/or (ii) an axial temperature gradient, G, is controlled during the growth of the segment such that v/G is less than 0.20 mm2/ (min*K); when the segment has a boron concentration from 5.4 x 1018 atoms/cm3 to 8.0 x 1018 atoms/cm3, (i) a growth velocity, v, and/or (ii) an axial temperature gradient, G, is controlled during the growth of the segment such that v/G is less than 0.25 mm2/ (min*K); when the segment has a boron concentration greater than 8.0 x 1018 atoms/cm3, (1) a growth velocity, v, and/or (ii) an axial temperature gradient, G, are operated at any value of v/G” as recited in claim 1, because there is no enabling disclosure in the instant specification about how “the segment has a boron concentration from 2.8 x 1018 atoms/cm3 to 5.4 x 1018 atoms/cm3, (i) a growth velocity, v, and/or (ii) an axial temperature gradient, G, is controlled during the growth of the segment such that v/G is less than 0.20 mm2/ (min*K)” and “ the segment has a boron concentration from 5.4 x 1018 atoms/cm3 to 8.0 x 1018 atoms/cm3, (i) a growth velocity, v, and/or (ii) an axial temperature gradient, G, is controlled during the growth of the segment such that v/G is less than 0.25 mm2/ (min*K)” since “the segment has a boron concentration greater than 8.0 x 1018 atoms/cm3, (1) a growth velocity, v, and/or (ii) an axial temperature gradient, G, are operated at any value of v/G”. For example since the segment has a boron concentration greater than 8.0 x 1018 atoms/cm3, when the v/G is controlled to operate at any value by controlling the v and G, how “the segment can have a boron concentration from 2.8 x 1018 atoms/cm3 to 5.4 x 1018 atoms/cm3, when the v/G is controlled to be less than 0.20 mm2/ (min*K)” and “ the segment can have a boron concentration from 5.4 x 1018 atoms/cm3 to 8.0 x 1018 atoms/cm3, (when the v/G is controlled to be less than 0.25 mm2/ (min*K)” since any value of v/G apparently comprise “less than 0.20 mm2/ (min*K)” and “less than 0.25 mm2/ (min*K).” Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. Claims 2-11 are rejected because of their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 20060005762 A1, “Maeda”), and further in view of Murakami et al (US 20080236476 A1, “Murakami”).
Regarding claim 1, Maeda (entire document) teaches a method for forming a silicon substrate with reduced grown-in nuclei for epitaxial defects, the silicon substrate being boron doped at a concentration of 1 x 1018 atoms/cm3 to 1 x 1019 atoms/cm3 (at least 2.8 x 1018 atoms/cm3) (0015, 0022, 0032), the method comprising adding polycrystalline starting material (an initial charge of polycrystalline) silicon to a crucible 3 (fig 4, 0071 and 0074); heating the crucible comprising the initial charge of polycrystalline silicon to cause a silicon melt to form in the crucible (0071); adding boron to the crucible to produce a doped silicon melt (0075, 0082); contacting a silicon seed crystal 14 with the doped silicon melt (fig 4, 0073-0074); pulling (withdrawing) the silicon seed crystal to grow a monocrystalline silicon 10 (single crystal silicon) ingot (0073-0074), the ingot 10 having a constant diameter portion (figs 4 and 5A, 0120); wherein the single crystal (a segment of the constant diameter portion of the ingot) has a boron concentration of 1 x 1018 atoms/cm3 and above, overlapping the instantly claimed concentration of “from 2.8 x 1018 atoms/cm3 to 5.4 x 1018 atoms/cm3,“ “from 5.4 x 1018 atoms/cm3 to 8.0 x 1018 atoms/cm3,” and “greater than 8.0 x 1018 atoms/cm3.” Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Maeda further teaches controlling growth conditions comprising V/G, where V is a growth rate, and G is a temperature gradient in an axis direction in order to get the crystal with free of defects and the boron concentration in the crystal being in a specific range such as 1 x 1018 atoms/cm3 and above (0032, 0041, 0045, 0053, 0056, 0060, 0093 and 0098), e.g., V/G is result effective variable, and Maeda has provided sufficient guidance to allow one ordinary skill in the art to vary V/G. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Maeda, and obtained various values of V/G including the instantly claimed “less than 0.20 mm2/ (min*K)” or “less than 0.25 mm2/ (min*K)” or “any value” in order to control the quality and property of the resulting silicon single crystal, such as the crystal with free of defects and controlled boron concentration, by conducting routine experimentation of a result effective variable. MPEP 2144.05 (II) (A-B). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Maeda (0084) further teaches that the produced silicon ingot is sliced into a silicon wafer, inexplicitly teaching a process of cooling the segment of the constant diameter portion of the ingot; Maeda does not explicitly teach the cooling the segment of the constant diameter portion of the ingot from its solidification temperature to 950°C or less, wherein the dwell time the segment of the constant diameter portion of the ingot is in the temperature range from 1150°C to 950°C is less than 160 minutes. However it is a known practice that the time period for a grown single crystal body passing the temperature from 1150°C to 1070°C is within 20 min and further cooling the crystal body to 800 °C as taught by Murakami (0022, 0033, 0036, 0051-0054, 0068-0070). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Maeda per teachings of Murakami in order to provide a silicon single crystal wafer having extremely small surface density of light points defect (Murakami 0002 and 0019).
Regarding claim 2, Maeda/Murakami teaches that the single crystal has an 8-inch (about 203 mm) diameter and a body length of 1700 mm (Murakami 0069), meeting the claim.
Regarding claims 3 and 10, Maeda/Murakami teaches that the time period for a grown single crystal body passing the temperature from 1150°C to 1070°C is within 20 min (Murakami 0022, 0033, 0036, 0051-0054, 0068-0070), meeting the claim.
Regarding claims 4, 5 and 6, Maeda/Murakami teaches that the boron concentration is 1 x 1018 atoms/cm3 to 1 x 1019 atoms/cm3 (Maeda 0015, 0022, 0032), overlapping the instantly claimed ranges. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 7, Maeda/Murakami teaches that boron is added to the melt as dopant (Maeda 0075 and 0082), e.g., the melt is not doped with carbon.
Regarding claim 8, Maeda/Murakami teaches that the produced silicon ingot is sliced into silicon wafers (substrates) (Maeda 0002 and 0084; Murakami 0021, 0026, 0029, 0032 and 0035).
Regarding claim 9, Maeda/Murakami teaches that the single crystal body of the ingot has a fixed diameter (Maeda 0120; Murakami 0069), e.g., the length of the segment is the entire constant diameter portion of the ingot.
Regarding claim 11, Maeda/Murakami teaches a method for preparing an epitaxial structure, the method comprising forming a silicon substrate by the method of claim 1; and contacting a front surface of the silicon substrate with trichlorosilane (a silicon-containing gas), the silicon-containing gas decomposing to form an epitaxial silicon film (layer) on the silicon substrate (Maeda 0085).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koichi et al (JP 2002064102 A, machine translation, “Koichi”) teaches that a v/G is controlled between 0.10 to 0.32 mm2/ºC*mm (0045, 0048, 0052).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714